DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 6/24/2022.
Claims 1 and 26 are amended.
Claims 18-21 are cancelled.
Claims 1-17 and 22-26 are pending. Claims 10-13 have been withdrawn.
The Applicant has overcome the objection to claim 26 for minor informalities due to Applicant’s amendment filed 6/24/2022.

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 26 filed 6/24/2022 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Specifically, Applicant’s amendment changes the scope of the claims (“performs predetermined control only if the predetermined current is detected a predetermined plurality of time within a predetermined period”) which as necessitated the rejection below in view of Nakatsuji (US 2009/0128159).

Examiner Comments
Examiner notes the inclusion of the term “only if” is a negative limitation. The mere absence of a positive recitation is not basis for an exclusion. Paragraph 90 of the Specification discloses this embodiment. Therefore, as per the MPEP, “[i]f alternative elements are positively recited in the specification, they may be explicitly excluded in the claims.” MPEP 2173.05(i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 14, 17, 22-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Weigensberg et al. (US 2015/0020831; of record) in view of Nakatsuji (US 2009/0128159).
Regarding claims 1 and 26, Weigensberg discloses an electronic cigarette charging system including a rechargeable electronic cigarette (abstract) comprising:
a cartridge section (16; equivalent to an atomization assembly) including an aerosol generating device having a high resistance electrical wire (Paragraph 58; equivalent to an atomizer) which heats a liquid (Paragraph 58); and
a battery section (12; equivalent to a power supply assembly) including a battery (26, 104; equivalent to a power supply) for powering the aerosol generating device (paragraph 59), wherein
the battery section includes an adaptor (30) in the form of a threaded metallic connector (106, 139; see Fig. 13-14; equivalent to paired electrodes for electrical connection with the atomizer); and contacts (100 and 102; 132 and 134; equivalent to a first electrode and a second electrode) electrically connected to the battery (see Fig. 13-14), 
the contacts receiving a battery charger electrode (96; Paragraph 75; equivalent to electrically connectable to a charger for charging the power supply), and
a diode (108) which permits battery to be charged, but prevents outflow of electricity to external contacts (Paragraph 77) and a second charging circuit (Paragraph 76) wherein a charging control (223; Fig. 15) enables and disables the control switch (225) as commanded by circuitry (229); (Paragraph 82; equivalent to configured to detect a predetermined current in an opposite direction to a direction of a current flowing through the first electrode or second electrode when the charger charges the power supply). 
However, Weigensberg does not explicitly teach wherein the control circuit is configured to perform a predetermined control in response to detection of the predetermined current a plurality of predetermined times within a predetermined period. The Examiner notes that while Weigensberg includes mechanisms to prevent a short circuit from damaging other electrical elements (e.g. diode 108 which prevents outflow of electricity), there is no mechanism which alerts a user that a short circuit has occurred. 
Nakatsuji teaches a battery pack anomaly detecting method (title; Fig. 2-3) reasonably pertinent to the problem solved by the inventor of determining abnormal conditions/anomalies occurring during charging (see abstract) comprising at least one cell and a charge controller causing a voltage detecting circuit to measure the cell voltage a plurality of times (para. 66; see S31 in Fig. 3; “predetermined current detect a predetermined plurality of times within a predetermined period”), judge whether variations of the measured cell voltages fall within a specified range as the anomaly judgment conditions (para. 66; see S 32), and determine that at least one of the internal short circuit of the cell and the anomaly of the voltage detecting circuit has occurred if the variations of the measured cell voltages fall within the specified range (para. 66; S33) and notifying the charger of the abnormal condition so that the charger stop supplying charging current and also notifies a user via a display panel the occurrence of the abnormal condition (para. 32; see S5; “predetermined control”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the electronic cigarette charging system of Weigensberg to notify a user via a display in response to detecting the current a plurality of times amounting to an abnormal condition as in Nakatsuji in order to achieve the predictable and beneficial result of notifying a user that a short-circuit has occurred (Nakatsuji; para. 32). 

Regarding the claim limitation “wherein the control circuit is configured to perform a predetermined control only if the predetermined current is detected a predetermined plurality of times within a predetermined period,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. However, because the electronic cigarette of modified Weigensberg is the same as instantly claimed, it is capable of being operated in the same way as claimed. In operation, modified Weigenberg’s second circuit detects when the battery charger is connected to the system (Paragraph 82) and prevents outflow of electricity to external contacts (100, 102) if the contacts are inadvertently connected so as to cause a short circuit (Paragraph 77; i.e. a flow of current in an opposite direction). In response to detecting the current and voltage a plurality of times and determining that the detected voltage/current amounts to an abnormal state (Nakatsuji; para. 66), modified Weigensberg notifies the user (Nakatsuji; para. 32). Therefore, modified Weigenberg necessarily performs the plurality of detections within a predetermined period of time before determining the abnormal state and only notifies the user if the abnormal state occurs. 

Regarding claims 2 and 14, modified Weigensberg discloses that while connected to the charger, power flows from the battery charger to the battery which both charges the battery and powers the aerosol generating device (Paragraph 78). 

Regarding claims 3-4, modified Weigensberg discloses the battery section (12) includes a barrel (28; equivalent to a first case housing the power supply) including the metallic connector (106; see Fig. 13-14; equivalent to first paired electrodes), and 
the cartridge section (16) including a second case (see Fig. 1) holding the aerosol generating device (Paragraph 58), the sections being connected by the threaded connector (paragraph 60; equivalent to an engagement).
One of ordinary skill in the art would appreciate that the cartridge section requires a second pair of electrodes in order to deliver power to the aerosol-generating device. 

Regarding claims 5-6, modified Weigensberg discloses that when the atomizer and the battery section are connected (see Fig. 14), the contacts (132, 134) accessible to the assembly (96; equivalent to an external element) on an external surface of the barrel (see Fig. 14) which connects the contacts via the circuit (see Fig. 14; electricity flows from contact 134 through the circuit to contact 132).

 Regarding claims 7-8, modified Weigensberg discloses the assembly (96) and the threaded connection (139). It is apparent from the figures that the assembly would not be able to physically fit into the threaded connection when the battery section and atomizer section are connected together (see Fig. 14), and the threaded connection is not exposed because the thread is a male thread inserted into the female thread of the atomizer. 

Regarding claim 17, modified Weigensberg discloses the circuitry found in Fig. 14 will only charge the battery between puffs when the aerosol generating device is not actuated (Paragraph 84). 

Regarding claim 22, claim limitation “the control circuit detects whether the power supply is being charged, and the control circuit does not perform a predetermined control regardless of a detected result of the predetermined current when detecting the charging of the power supply” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. However, because the electronic cigarette of modified Weigensberg is the same as instantly claimed, it is capable of being operated in the same way as claimed. Specifically, when the control switch detects the charger is connected, it would not perform the preventing outflow to the contacts. 

Regarding claim 23, modified Weigensberg discloses the electronic cigarette (see above) and a battery charger electrode assembly (96; equivalent to a charger) attracted to the external contacts (100, 102) by magnets (paragraph 75) and charges the battery (Paragraph 78). 

Regarding claim 24, modified Weigensberg discloses the assembly (96) having positive and negative terminals (111; equivalent to third paired electrodes) which connect with the contacts (100, 102; see Fig. 13-14) to supply the power from the battery charger to the battery (Paragraph 78). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weigensberg et al. in view of Nakatsuji as applied to claim 6 above, and further in view of Greim et al. (US 2015/0020832; of record).
Regarding claim 9, modified Weigensberg discloses the electronic cigarette as discussed above with respect to claim 6.
However, modified Weigensberg is silent as to wherein an exposed portion of the first electrode and an exposed portion of the second electrode are disposed on faces facing mutually different directions. 
Greim teaches an aerosol generating system (abstract) comprising a first contact (1410) and a second contact (1411) (see Fig. 14a-b) located on tapered facets (1420, 1421; interpreted as facing mutually different directions) engaging with contacts (1430, 1431) on tapered internal facts (1470, 1471) of a charging unit (1460). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the electrical connection of Weigensberg for the electrical connection of Greim because (a) in order to more easily and quickly inserting the aerosol generating device into the cavity of the charging device (Greim; Paragraph 90, 103). 

Claims 15-16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Weigensberg et al. in view of Nakatsuji as applied to claims 1 and 24 above, and further in view of Grzan et al. (US 20180198297; of record).
Regarding claim 15, modified Weigensberg discloses the electronic cigarette as discussed above with respect to claim 1.
However, modified Weigensberg is silent as to the power supply assembly including a third electrode and a charging current is configured to be supplied from the charger to the power supply through the third electrode and only one of the first and second electrodes. 
	Grzan teaches an aerosol-generating device (paragraph 53) comprising a secondary device (102) including five electrical contacts (302, 304, 306, 308, 310), wherein contact (302; equivalent to a third electrode) is a power input contact (Paragraph 60), contact (304) is an electrical ground contact (Paragraph 60; equivalent to a first electrode), contact (306; equivalent to a second electrode) is a data receiving contact (Paragraph 60); and a primary device comprising a plurality of switches (Paragraph 62). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the electrical connection of Weigensberg for the electrical connection of Grzan in order to obtain the predictable result of connecting the electronic cigarette to a charger in order to charge the electronic cigarette (Paragraph 1) with the benefit of being able to insert the electronic cigarette in any mechanically possible orientation without needing to worry about the correct electrical configuration (Grzan; Paragraph 62). 

Regarding claim 16, modified Weigensberg discloses contact (306) is a data receiving contact (Paragraph 60; interpreted as does not contribute to the supply of the charging current from the charger to the power supply).

Regarding claim 25, modified Weigensberg discloses the electronic cigarette system as discussed above with respect to claim 24, comprising the charger assembly (96).
However, modified Weigensberg is silent as to a switching means capable of switching a state between the electrodes included in the third paired electrodes between a conduction state and a non-conduction state. 
Grzan further teaches a charger (400; Fig. 4) having pins (402-410) and high side switches (412-420) and low side switches (422-430) selectively connecting each pin to the charging voltage from the charger and to the electrical ground (Paragraph 65). 
It would have been obvious to said skilled artisan to have modified the charger assembly of Weigensberg to include pins with switches as in Grzan in order to switch different pairs of pins in the charger (Grzan; Paragraph 71) with the benefit of being able to insert the electronic cigarette in any mechanically possible orientation without needing to worry about the correct electrical configuration (Grzan; Paragraph 62).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712